Citation Nr: 1019267	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-33 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
March 12, 2003, rating decision that assigned an effective 
date of November 5, 2002, for the award of service connection 
for prostate cancer with erectile dysfunction; assigned an 
effective date of November 5, 2001, for the award of service 
connection for diabetes mellitus with eczema and 
nonproliferative diabetic retinopathy; and assigned an 
effective date of November 5, 2001, for the awards of service 
connection for peripheral neuropathy of the left and right 
lower extremities associated with diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The claim is currently under the 
jurisdiction of the Houston, Texas, RO.


FINDING OF FACT

The March 12, 2003 rating decision that assigned effective 
dates for the awards of service connection for prostate 
cancer with erectile dysfunction; diabetes mellitus with 
eczema and nonproliferative diabetic retinopathy; and 
peripheral neuropathy of the left and right lower extremities 
associated with diabetes mellitus, was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied.


CONCLUSION OF LAW

The March 2003 rating decision did not contain CUE.  38 
C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The notice and development provisions set forth in 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply in 
CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


Pertinent Law and Regulations

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  Prior final decisions may be 
reopened if new and material evidence is received.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

A final decision may also be subject to revision on the basis 
of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 
3.104(a).

CUE

The United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) has defined CUE as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
[quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)].

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom.  
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  An 
allegation of CUE must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE, the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show that CUE occurred, the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  See 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Factual background

The Veteran filed claims for service connection for prostate 
cancer and diabetes due to Agent Orange exposure in November 
2002.  

In a March 12, 2003, rating decision, the RO granted service 
connection for prostate cancer and assigned an effective date 
of November 5, 2002, for that award.  It also granted service 
connection for diabetes mellitus with eczema and assigned an 
effective date of November 5, 2001, for that award.  Service 
connection for peripheral neuropathy of the right and left 
lower extremities, as secondary to diabetes mellitus, was 
granted with effective dates of November 5, 2001, for those 
awards.  After appropriate notice, the Veteran did not appeal 
the effective dates assigned in the March 12, 2003 rating 
decision and the decision became final with respect to the 
effective dates assigned.  

In December 2006, the Veteran filed a claim alleging CUE 
(presumably in the March 12, 2003 rating decision) in the 
assignment of the effective dates of the awards of service 
connection for prostate cancer, diabetes mellitus, and 
peripheral neuropathy of the lower extremities.  The 
Veteran's CUE claim was denied by the RO in an April 2007 
rating decision.  The Veteran has duly perfected an appeal as 
to that issue.


Analysis

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that where a rating decision which established an effective 
date becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on CUE.  In essence, there is no "freestanding" earlier 
effective date claim which could be raised at any time.  See 
Rudd, 20 Vet. App. at 299.

Because the Veteran did not appeal the March 2003 rating 
decision with respect to the effective dates assigned, the 
RO's decision as to the effective dates for awards of service 
connection for prostate cancer, diabetes mellitus, and 
peripheral neuropathy of the lower extremities became final.  
See 38 C.F.R. § 20.1103.  

The Veteran's only option in his attempt to obtain earlier 
effective dates is a claim alleging that the RO's decision 
contained CUE.  See Rudd; see also 38 C.F.R. § 3.105.

The Veteran essentially contends that the RO's decision 
contained CUE in failing to recognize a claim filed in 
November 1981 that included a claim for service connection 
for "tear gas eyes" as a claim for service connection for 
residuals of Agent Orange exposure.  He also points to a 
letter he received from VA in August 1996 informing him that 
VA regulations now recognized prostate cancer and peripheral 
neuropathy as presumptive Agent Orange disabilities as 
evidence that an earlier effective date is warranted.

The Board notes that, under VA laws and regulations, a 
specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  In general, the effective date of an 
award based on an original claim or a claim reopened after 
final adjudication of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date 
of an award of disability compensation based on an original 
claim shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

Prostate cancer became a presumptive disability based on 
Agent Orange exposure in November 1996.  The record shows 
that the Veteran's prostate cancer was diagnosed in October 
2002, and the Veteran filed his claim for service connection 
for that disability in November 2002.  The March 2003 rating 
decision assigned an effective date of November 5, 2002, the 
date of the receipt of the claim.  

The RO also assigned effective dates of November 5, 2001, or 
one year prior to the receipt of the claims, for service 
connection for diabetes mellitus with eczema, and the 
secondary disabilities of peripheral neuropathy of the lower 
extremities.  The Veteran was diagnosed with diabetes 
mellitus in 1998, prior to the liberalizing law making 
diabetes mellitus a presumptive disability based on Agent 
Orange exposure (which became effective in May 2001), and VA 
received his claim for service connection for that disability 
more than one year after the date of the liberalizing law (in 
November 2002).  Under 38 C.F.R. § 3.114, the effective date 
of the award was assigned as one year prior to receipt of the 
claim.  

To the extent that the appellant argues that entitlement 
arose earlier, the Board notes that this assertion amounts to 
nothing more than an argument that the facts were not weighed 
or evaluated correctly.  Although the appellant may disagree 
with the RO's findings in the March 2003 rating decision, the 
Court has determined that an assertion that the RO improperly 
weighed or evaluated evidence can never rise to the level of 
CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Thus, as there is no indication that the RO's March 2003 
assignment of effective dates for the awards of service 
connection for prostate cancer, diabetes mellitus, and 
bilateral lower extremity peripheral neuropathy, was 
"undebatably incorrect", a finding of CUE not is warranted.  
See Russell, 3 Vet. App. at 313.

Therefore, the Board concludes that, the record does not 
establish that, but for an error in the March 2003 rating 
decision, earlier effective dates would have been assigned 
for the grants of service connection for prostate cancer, 
diabetes mellitus, and bilateral lower extremity peripheral 
neuropathy.  Therefore, the criteria for a finding of CUE in 
the March 2003 rating decision have not been met.

CUE claims which are denied based on the absence of legal 
merit or lack of entitlement under the law should be 
dismissed without prejudice.  See Simmons v. Principi, 17 
Vet. App. 104 (2003).  This is the situation here.  
Therefore, based on the procedural history of this case, the 
Board has no alternative but to dismiss the appeal.  The 
Veteran's claim alleging CUE in the March 2003 rating 
decision that assigned effective dates for the awards of 
service connection for peripheral neuropathy, diabetes 
mellitus, and prostate cancer, is accordingly dismissed.


ORDER

The claim as to whether there was clear and unmistakable 
error (CUE) in the March 12, 2003 rating decision that 
assigned an effective date of November 5, 2002, for the award 
of service connection for prostate cancer with erectile 
dysfunction; assigned an effective date of November 5, 2001, 
for the award of service connection for diabetes mellitus 
with eczema and nonproliferative diabetic retinopathy; and 
assigned an effective date of November 5, 2001, for the 
awards of service connection for peripheral neuropathy of the 
left and right lower extremities associated with diabetes 
mellitus, is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


